Citation Nr: 0518572	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a chronic cervical strain.  

2.  Entitlement to service connection for a neurological 
disorder of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1981 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected cervical 
spine disability is more disabling than currently evaluated.  
He further asserts, in essence, that he has a separate 
neurological disability of the right upper extremity that was 
caused by the same in-service trauma that resulted in his 
neck disability.   

The Board notes at the outset that the United States Court of 
Appeals for Veterans Claims (CAVC) has held that the Board is 
obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).  
Two issues are raised in this appeal.

The Board finds that, in addition to a cervical strain, there 
is medical evidence of disc disease of the cervical spine.  
In reviewing the relevant rating actions, statement of the 
case and supplemental statements of the case issued, it is 
apparent that service connection is not in effect for disc 
disease of the cervical spine.  For example, the RO has not 
considered the criteria for rating disc disease prior to 
September 2003, nor has it determined whether there is more 
than moderate intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 
26, 2003).  The Board finds that the RO should clarify this 
matter and, if service connection is not in effect, with 
clinical and X-ray evidence of cervical disc disease of 
record, an issue of service connection for disc disease of 
the cervical spine, to include as secondary to a service-
connected cervical strain, is raised by the record (Floyd, 
E.F.; Myers, supra) and it is intertwined with the claim for 
a rating in excess of 20 percent for a cervical strain on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994) (A claim is intertwined if the RO would have 
to reexamine the underlying merits of any claim which is 
pending on appeal before the Board). 

As to the other issue in appellate status, service connection 
for neurological disability of the right upper extremity, the 
Board finds that given the medical evidence of a current 
disability, its anatomical proximity to the cervical strain, 
and the nature of the veteran's contentions, a claim for 
service connection on a secondary basis is raised by the 
record and that such is intertwined with the claim for 
service connection on a direct incurrence basis on appeal.  
Id.  

With respect to both raised, intertwined issues noted above, 
it is pertinent to note that service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. § 
3.310(a) (2002)) and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board also finds that a neurological examination is 
warranted, which takes into account the relevant medical 
records in the claims file, to address all of the direct 
incurrence and secondary service connection questions raised 
by medical evidence of record.  38 U.S.C.A. § 5103A(d) (West 
202); 38 C.F.R. § 3.159(c)(4) (2004); C.F.R. § 3.310(a) 
(2004); Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

If service connection for disc disease of the cervical spine 
is granted, the RO must consider all of the applicable rating 
criteria.  During the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  Effective September 23, 2002, 
Diagnostic Code 5293 relating to intervertebral disc syndrome 
was amended.  67 Fed. Reg. 54345-49.  While the RO considered 
the most recent amendments, effective September 26, 2003, 
along with Diagnostic Code 5290, it must consider all of the 
criteria for rating disc disease if service connection is 
granted for such.  

The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 38 C.F.R. § 3.159. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  The veteran must be afforded a VA 
neurological examination for the purpose 
of determining the nature, etiology and 
severity of his disc disease of the 
cervical spine and any separate and 
distinct neurological disability of the 
right upper extremity that may be present.  

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation of the neck and upper 
extremities, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's disc disease of the cervical 
spine began during or is linked to any 
incident (i.e., trauma) of service, or was 
caused or aggravated by his service-
connected cervical strain. 

The examiner is also asked to opine 
whether it is at least as likely as not 
that any separate and distinct 
neurological disability of the right upper 
extremity that may be present began during 
or is linked to any incident (i.e., 
trauma) of service, or was caused or 
aggravated by his service-connected 
cervical spine disability. 

The clinician is requested to provide a 
rationale for any opinion expressed. 

3.  Thereafter, after any additional 
development that may be indicated, the RO 
should adjudicate the claims of 
entitlement to service connection for 
disc disease of the cervical spine, to 
include as secondary to a service-
connected cervical strain; service 
connection for a neurological disability 
of the right upper extremity, to include 
as secondary to a service-connected 
cervical spine disability; and 
readjudicate the claim for a rating in 
excess of 20 percent for a cervical spine 
disability.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SOC), 
which reflects consideration of 38 C.F.R. 
§ 3.310(a) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); and, if service 
connection is in effect for disc disease 
of the cervical spine, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to 
September 26, 2003) and its subsequent 
amendments.  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


